Case 1:18-cr-00026-KD-N Document 126 Filed 06/17/21 Page 1 of 15                    PageID #: 1146




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )   Criminal Action No. 1:18-00026-KD-N-1
                                                  )   Civil Action No. 1:19-cv-00517-KD
 VALERIA BROWN,                                   )
                                                  )
        Defendant.                                )

                                             ORDER

        This matter is before the Court on Defendant Valeria Brown’s Motion to Vacate pursuant

 to 28 U.S.C. § 2255 (Doc. 69), an amended motion to vacate (Doc. 72), a letter in support (Doc.

 82), and the United States’ Response (Doc. 98). Also before the Court is the United States’ brief

 in response to an Order from this Court for clarification. (Doc. 114), Brown’s counseled

 supplemental motion (Doc. 123), and the United States’ Response. (Doc. 125). After lengthy

 consideration, the Court finds Brown is due relief from her conviction of the Section 924(c) charge

 (Count Two).

 I.     Claims

       In 2018, Defendant Valeria Brown (Brown) plead guilty to a violation of 18 U.S.C. §

 1951(a) (Count One) and to using and carrying a firearm during and in relation to that crime in

 violation of 18 U.S.C. § 924 (Count Two). (Doc. 37 at 16 (plea agreement)). She was sentenced to

 a total term of 120 months consisting of one day as to Count One and a mandatory 120 months as

 to Count Two, said terms to run concurrently. (Doc. 62 at 2).

        On August 2, 2019, Brown timely moved to vacate, set aside, or correct her sentence

 pursuant to 28 U.S.C. § 2255 (Doc. 69). Liberally construed, Brown claims: 1) factual innocence




                                                 1
Case 1:18-cr-00026-KD-N Document 126 Filed 06/17/21 Page 2 of 15                     PageID #: 1147




 (which the Court construes as an asserted basis for overcoming procedural default); 2) ineffective

 assistance of counsel based on counsel’s advice that she was guilty of the Section 924(c) charge

 because she was guilty of the predicate Hobbs Act violation; 3) her “conduct as a decoy” is

 insufficient to establish a Hobbs Act violation; and 4) the evidence was insufficient to establish a

 Hobbs Act violation because an eyewitness of the crimes identification of Brown was unreliable.

 (Doc. 69 at 4-8). In her memorandum in support of her claim (requesting the Court to “review her

 grounds that will show that she was denied the effective assistance of counsel”), Brown cites

 United States v. Davis, 139 S.Ct. 2319 (2019) (concluding that Section 924(c)(3)(B), the residual

 clause, is unconstitutionally vague). (Doc. 69-1 at 1-2). In an amended petition Brown asserts:

 Hobbs Act robbery is not a crime of violence; and she asserts conspiracy to commit a Hobbs Act

 robbery is not a predicate offense for a Section 924(c) charge. (Doc. 72 at 3).

        Brown, in a supplemental filing after counsel was appointed, expounds on her original

 claim #2 and asserts there was insufficient evidence to support an aiding and abetting theory of

 liability as to the Section 924(c) charge. (Doc. 123 at 5). She also alleges her counsel was

 ineffective for not properly informing her regarding the evidence required to convict her of the

 Section 924(c) offense. (Id. at 7).

 II.    Legal Standard

        Pursuant to Title 28, United States Code, Section 2255, a person in federal custody may

 move to vacate, set aside, or correct his sentence. “Only jurisdictional claims, constitutional

 claims, and claims of error that are so fundamentally defective as to cause a complete miscarriage

 of justice will warrant relief through collateral attack.” Eddie Lee Battles v. United States, 2020

 WL 5407682, *3 (M.D. Fla. Sept. 9, 2020) (citing United States v. Addonizio, 442 U.S. 178, 184-

 86 (1979)). The movant, not the government, bears the burden to establish that vacatur of the




                                                  2
Case 1:18-cr-00026-KD-N Document 126 Filed 06/17/21 Page 3 of 15                      PageID #: 1148




 conviction or sentence is required. Beeman v. United States, 871 F.3d 1215, 1221-22 (11th Cir.

 2017).

 III.     Appeal Waiver

          Brown waived her right to “file any direct appeal or any collateral attack, including a

 motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255” as part of her plea

 agreement. (Doc. 37 at 12-13). Brown’s plea agreement stated she “will not challenge her guilty

 plea, conviction, or sentence in any district court or appellate court proceedings.” (Id. at 13). The

 plea agreement outlines three exceptions to this general waiver: “(1) any sentence in excess of the

 statutory maximum; (2) any sentence which constitutes an upward departure or variance from the

 advisory guideline range” and (3)“the right to claim ineffective assistance of counsel in a direct

 appeal or § 2255 motion.” (Id.).

          However, a collateral attack waiver is an affirmative defense which must be pled by the

 United States. Burgess v. United States, 874 F.3d 1292, 1296 (11th Cir. 2017) (“Rule 8(c) governs

 the pleading of affirmative defenses such as a collateral-action waiver. It requires a party to

 ‘affirmatively state any avoidance or affirmative defense, including ... waiver.’”) (citing Fed. R.

 Civ. P. 8(c)). The United States has failed to plead the affirmative defense of waiver. And “a

 district court may not invoke a collateral-action waiver in a plea agreement.” Burgess, 874 F.3d at

 1301.

 IV.      Statute of Limitations

          Brown had one year from the date her conviction became final to seek collateral relief of

 her conviction under Section 2255. 28 U.S.C. §2255(f). “A conviction ordinarily becomes final

 when the opportunity for direct appeal of the judgment of conviction has been exhausted.” Akins

 v. United States, 204 F.3d 1086, 1089 n.1 (11th Cir. 2000). “As relevant, a criminal defendant has




                                                  3
Case 1:18-cr-00026-KD-N Document 126 Filed 06/17/21 Page 4 of 15                       PageID #: 1149




 14 days to file a notice of appeal after either the entry of the judgment or order being appeal[ed].”

 Ventura v. United States, 2020 WL 5230943, at *1 (11th Cir. 2020) (citing Fed. R. App. P.

 4(b)(1)(A)). “A judgment…is entered for purposes of this Rule 4(b) when it is entered on the

 criminal docket.” Fed. R. App. P. 4(b)(6). Moreover, now every day, including intermediate

 Saturdays, Sundays, and legal holidays are included in the computation. See Fed. R. App. P.

 26(a)(1).

        Brown did not file a direct appeal, so her conviction became final 14 days after the entry

 of judgment, which was on August 9, 2018. Therefore, she had until August 23, 2019 to timely

 file this motion. Brown timely filed her petition on August 8, 2019. (Doc. 69). As outlined supra,

 Brown, inter alia, initially challenged her conviction of Section 924(c) based on ineffective advice

 from counsel that she was guilty of the Section 924(c) charge, citing United States v. Davis in

 support. (Doc. 69-1 at 1-2). Brown amended her petition wherein she again cited United States v.

 Davis, 139 S. Ct. 2319 (2019) (finding that Section 924(c)(3)(B), the residual clause, is

 unconstitutionally vague). (Id.). There, she clarified that her challenge to her conviction was

 because conspiracy is not a crime of violence, and thus it cannot be a Section 924(c) predicate

 offense. (Doc. 72 at 3). The amended petition was received on August 26, 2019. See generally

 (Id.). However, “a pro se prisoner's court filing is deemed filed on the date it is delivered to prison

 authorities for mailing.” Williams v. McNeil, 557 F.3d 1287, 1290 n.2 (11th Cir. 2009). We

 assume, “[a]bsent evidence to the contrary,…that a prisoner delivered a filing to prison authorities

 on the date that [s]he signed it.” Jeffries v. United States, 748 F.3d 1310, 1314 (11th Cir. 2014).”

 Daniels v. United States, 809 F.3d 588, 589 (11th Cir. 2015). The petition indicates a signed date

 of August 17, 2019. (Doc. 72 at 7). Moreover, the envelope is postmarked August 22, 2019. (Id.

 at 8). Both dates allow for the conclusion that the amendment was timely filed.




                                                   4
Case 1:18-cr-00026-KD-N Document 126 Filed 06/17/21 Page 5 of 15                                  PageID #: 1150




 V.      Procedural Default

          “[A] defendant generally must advance an available challenge to a criminal conviction on

 direct appeal or else the defendant is barred from raising that claim in a habeas proceeding.”

 Granda v. United States, 990 F.3d 1272, 1286 (11th Cir. 2021) (internal citations omitted) (quoting

 Fordham v. United States, 706 F.3d 1345, 1349 (11th Cir. 2013)). Brown did not directly appeal

 her conviction. However, claims based on ineffective assistance of counsel may be “brought in the

 first instance in a timely motion in the district court under § 2255.” Massaro v. United States, 538

 U.S. 500, 504, 123 S. Ct. 1690, 1694, 155 L. Ed. 2d 714 (2003).

         Brown’s claims that are not based on ineffective assistance of counsel are procedurally

 defaulted and cannot succeed on collateral review unless she can either (1) show cause to excuse

 the default and actual prejudice from the claimed error, or (2) show that she is actually innocent of

 the conviction. Bousley v. United States, 523 U.S. 614, 622 (1998).

         Actual innocence is not a freestanding claim amendable to habeas review. Herrera v.

 Collins, 506 U.S. 390, 401 (1993) (“Few rulings would be more disruptive of our federal system

 than to provide for federal habeas review of freestanding claims of actual innocence.”). Therefore,

 the Court construes Brown’s assertion of actual innocence as an effort to overcome procedural

 default on her claims that are not rooted in ineffective assistance of counsel.1 In the context of

 overcoming a procedural default, “actual innocence” means factual innocence, and “[t]o establish

 actual innocence, the petitioner must demonstrate that, ‘in light of all the evidence,’ ‘it is more

 likely than not that no reasonable juror [would have] convicted him.’” Bousley v. United States,




 1
   Brown also states in the section on the § 2255 form that asks movants to explain why they did not directly appeal:
 “I requested for an appeal and my attorney stated I was not eligible.” (Doc. 69 at 3). Brown does not present any
 evidence as to this assertion, she does not bring up this argument in her memorandum in support of her motion nor in
 any of her supplemental filings, including her counseled supplement. Thus, Brown has not sustained her burden to
 show cause based on this assertion.


                                                          5
Case 1:18-cr-00026-KD-N Document 126 Filed 06/17/21 Page 6 of 15                   PageID #: 1151




 523 U.S. 614, 623 (1998) (quoting Schlup v. Delo, 513 U.S. 298, 327–28, 115 S.Ct. 851, 130

 L.Ed.2d 808 (1995)).

 VI.     Sufficiency of the Evidence

         At the plea hearing, Brown admitted to the following facts: On October 10, 2016, two men,

 armed with handguns, entered a Walmart in Mobile, Alabama. (Doc. 37 at 17). The two men held

 two suspects at gunpoint and took deposit bags and the cash cart that was being used to collect

 deposits from the registers. (Id.). Before the two men entered this Walmart, Brown and her co-

 defendant, John Spinner, entered the Walmart. (Id.). “The plan for the robbery was that” Brown

 Spinner would enter the store posing as a couple with an infant, pretending to be Walmart

 customers. (Id.). Their role was to communicate “to the two armed suspects via cell phone when

 it was clear for them to enter the Walmart and commence the robbery.” (Id.). Spinner and Brown

 then waited outside the store, in a 1997 White Nissan Altima, for the two armed men to complete

 the robbery. (Id. at 18). The two armed suspects fled the Walmart, entered a red Ford pickup truck

 and fled the scene in that vehicle. (Id.). A witness followed the two armed suspects; Spinner and

 Brown followed the witness. (Id.). While following the witness, Spinner “fired several shots in an

 attempt to cause [the witness] to stop following the red Ford pickup truck with the two armed

 suspects.” (Id.). Brown and Spinner “received money from the robbery in exchange for their parts

 in the plan.” (Id.).

         In claims 3 and 4, Brown appears to challenge the sufficiency of the evidence as to the

 Hobbs Act violation (Count One) by claiming her “alleged” actions as a decoy and the unreliable

 eyewitness identification (presumably of the car) undermine her conviction. (Doc. 69 at 8; Doc.

 69-1 at 2). Brown is procedurally barred from bringing these claims because she did not directly

 appeal. See Aguero v. United States, 580 Fed.Appx. 748, 751-54 (11th Cir. 2014) (acknowledging




                                                 6
Case 1:18-cr-00026-KD-N Document 126 Filed 06/17/21 Page 7 of 15                                     PageID #: 1152




 the procedural default doctrine applies to sufficiency of the evidence claims); Cox v. United States,

 2013 WL 1909429, *3 (N.D. Ala. May 2, 2013) (same). Moreover, Brown has not shown either

 cause and actual prejudice or that she is actually innocent of Count One.

            Brown initially alleges in her memorandum that defense counsel “forced her into saying

 that she was an actual decoy and that she participated in the robbery at hand,” implying that she

 did not knowingly participate. (Doc. 69-1 at 1). However, this allegation is contradicted by

 Brown’s subsequent letter to the Court wherein she admits that she participated in a conspiracy to

 commit a robbery, was talked “into being a decoy” and “deserved” to be sentenced for her

 participation in a conspiracy to commit a Hobbs Act violation. (Doc. 82 at 1-3). As such, Brown

 cannot establish actual innocence as to Count One. Moreover, Brown’s admissions, made

 knowingly and voluntarily in the factual resume and under oath, are more than sufficient to support

 her conviction as to the Count One Hobbs Act violation. The reliability of an eyewitness has no

 effect on that conclusion. Brown’s sufficiency of the evidence claim as to Count One is not only

 procedurally defaulted, it is without merit.

            Brown also challenges the sufficiency of the evidence regarding her role as an aider and

 abettor to the use and discharge of a firearm during the robbery (Count Two).2 To convict Brown

 of the Section 924(c) offense under an aiding and abetting theory of liability, the United States was

 required to show Brown had “advance knowledge that a gun would be used such that [s]he could

 withdraw from the offense.” U.S. v. Rodriguez, 591 Fed.Appx. 897, 904 (11th Cir. 2015). The

 factual resume and plea colloquy did not contain sufficient evidence regarding Brown’s advance

 knowledge of Spinner’s gun.3 Nevertheless, lack of sufficient evidence to support a conviction for



 2
     Brown’s claim #2 and the counseled supplement claims are included in the discussion.
 3
     The indictment specifically charges Brown with Spinner’s gun in the Section 924(c) offense, Count 2. (Doc. 1 at 2).


                                                             7
Case 1:18-cr-00026-KD-N Document 126 Filed 06/17/21 Page 8 of 15                                       PageID #: 1153




 aiding and abetting a § 924(c) crime does not foreclose a conviction based on Pinkerton liability

 “on the basis that it was reasonably foreseeable…that a co-conspirator would have a gun.” United

 States v. Rodriguez, 591 Fed.Appx. at 905.4 It was reasonably foreseeable that Spinner would have

 a gun in his role as lookout and in the flight thereafter. See supra (Section VI (facts admitted by

 Brown)). Brown’s sufficiency of the evidence claim, as it relates to her role as an aider and abettor

 to the use and discharge of a firearm, is without merit. Brown couches this argument as an

 ineffective assistance of counsel claim. However, because the underlying claim has no merit, the

 Court also finds that her ineffective assistance of counsel claim fails.




 4
   The Third Circuit in United States v. Whitted, 743 Fed.Appx. 90, 94 n.4 (3d Cir. 2018) explained the rationale for
 this stating:

         It is immaterial that Whitted was charged in the superseding indictment with violating § 924(c)
         under an aiding and abetting, but not Pinkerton, theory. Because Pinkerton and aiding and abetting
         are two alternative theories under which the government may prove a substantive criminal offense,
         cf. Nye & Nissen v. United States, 336 U.S. 613, 618–20, 69 S.Ct. 766, 93 L.Ed. 919 (1949), the
         government was entitled to proceed under both theories at trial. See, e.g., United States v. Rosalez,
         711 F.3d 1194, 1210 (10th Cir. 2013) (“[E]ven in the absence of evidence supporting an aiding and
         abetting conviction, persons indicted as aider and abettors may be convicted pursuant to a Pinkerton
         instruction.”) (quoting United States v. Comeaux, 955 F.2d 586, 591 (8th Cir. 1992) ); United States
         v. Vazquez-Castro, 640 F.3d 19, 24 (1st Cir. 2011) (“[A] jury may be instructed to consider the
         liability theory established in Pinkerton as an alternative ground for conviction under § 924(c)(1) in
         addition to an aiding and abetting theory. The alternative instruction is justified because, as with the
         aiding and abetting theory, vicarious co-conspirator liability under Pinkerton is not in the nature of
         a separate offense.” (quotation marks, citation and brackets omitted) ).

         Indeed, “[i]ndictments do not recite the government's theory of proof, which is what the Pinkerton
         theory is. The function of a federal indictment is to state concisely the essential facts constituting
         the offense, not how the government plans to go about proving them.” United States v. Washington,
         106 F.3d 983, 1011 (D.C. Cir. 1997) (quotation marks, citation, ellipsis, and brackets omitted).
         Additionally, we have held that “conspiracy need not be charged in order for Pinkerton’s doctrine
         to apply.” United States v. Lopez, 271 F.3d 472, 480–81 (3d Cir. 2001); see also United States v.
         Zackery, 494 F.3d 644, 648 (8th Cir. 2007) (“As Pinkerton liability is an issue of whether the
         evidence was sufficient to convict the defendant of a substantive offense, whether the indictment
         charged a separate conspiracy offense is simply irrelevant.”). In any event, Whitted was charged
         and convicted of a conspiracy to distribute five kilograms or more of cocaine. See 21 U.S.C. § 846.
         A Pinkerton conviction under § 924(c) is proper because the § 924(c) violation was a reasonably
         foreseeable consequence of the drug conspiracy.




                                                            8
Case 1:18-cr-00026-KD-N Document 126 Filed 06/17/21 Page 9 of 15                                     PageID #: 1154




 VII.     The Applicability of Davis v. United States

          Brown alleges that her conviction in Count One was conspiracy to commit a Hobbs Act

 Robbery and that a conspiracy is not a crime of violence, such that her Section 924(c) conviction

 is due to be reversed.5 Brown is correct that conspiracy to commit a Hobbs Act violation is not a

 crime of violence. See Brown v. United States, 942 F.3d 1069, 1075 (11th Cir. 2019) (holding that

 conspiracy to commit Hobbs Act robbery is not a crime of violence). The Supreme Court in Davis

 struck down the residual clause of Section 924(c)(3)(B) as unconstitutionally vague. Davis, 139

 S.Ct. at 2336. Thereafter, the Eleventh Circuit explained that in light of Davis, for a Section 924(c)

 conviction to survive, the predicate offense must qualify as a crime of violence pursuant to Section

 924(c)(3)(A)’s elements clause. Brown v. United States, 942 F.3d at 1075. In Brown v. United

 States, decided after Valeria Brown was convicted and sentenced, the Eleventh Circuit held that

 conspiracy to commit a Hobbs Act robbery does not qualify as a crime of violence under the

 elements clause. Id. at 1076. Consequently, Section 924(c) offenses predicated on conspiracy to

 commit Hobbs Act robbery cannot survive. Id.

          If Brown is able to show that her Section 924(c) conviction was based on a conspiracy to

 commit Hobbs Act robbery, she would be actually innocent; thus, she could overcome the

 procedural default. See Granda, 990 F.3d at 1286 (citations omitted) (holding, inter alia, that

 Granda was unable to establish factual innocence because he was unable to “show that his § 924(o)

 conviction was in fact based on the conspiracy-to-rob predicate.”). Specifically, the error would

 be jurisdictional and thus not procedurally barred. See United States v. Peter, 310 F.3d 709, 715




 5
   Brown also incorrectly asserts that Hobbs Act robbery is not a crime of violence in light of the Supreme Court’s
 holding in Davis. See Davenport v. United States, 788 Fed.Appx. 707, 707 (11th Cir. 2019) ( “And even if we treat
 his claim as challenging his conviction pursuant to United States v. Davis, ––– U.S. ––––, 139 S. Ct. 2319, 204 L.Ed.2d
 757 (2019), which struck down the residual clause of § 924(c), binding precedent in this Circuit holds that Hobbs Act
 robbery is a crime of violence under the elements clause of § 924(c), and therefore his appeal lacks merit.”).


                                                           9
Case 1:18-cr-00026-KD-N Document 126 Filed 06/17/21 Page 10 of 15                                  PageID #: 1155




  (11th Cir. 2002) (“The problem is…the Government affirmatively alleged a specific course of

  conduct that is outside the reach of the mail fraud statute. Peter's innocence of the charged offense

  appears from the very allegations made in the superseding information, not from the omission of

  an allegation requisite to liability. In this circumstance, the rule of Meacham, that a district court

  lacks jurisdiction when an indictment alleges only a non-offense, controls. The district court had

  no jurisdiction to accept a plea to conduct that does not constitute mail fraud, and the doctrine of

  procedural default therefore does not bar Peter's present challenge.”). The analysis of procedural

  default is inextricably intertwined with the merits, so the Court considers first whether Brown has

  established that the predicate crime for the Section 924(c) charge was conspiracy to commit a

  Hobbs Act violation.

          The Court starts this inquiry by reviewing the indictment. Count Two of the indictment

  charges, in relevant part, that Brown “aided and abetted…and unlawfully in furtherance of

  interference with commerce by threat or violence…to wit; Interference with Commerce by

  Robbery, as described in Count One of this Indictment, did knowingly use, carry and discharge

  in furtherance of such crime, a firearm, namely, a black .45 semiautomatic pistol.” (Doc. 1-2 at 2)

  (emphasis added). Although Count Two references a Hobbs Act robbery (without specifying

  attempt or conspiracy), it specifically states that the predicate crime is as charged in Count One.6

  Moreover, the United States does not contend that the predicate crime was a completed Hobbs Act

  robbery, instead it alleges that the predicate crime was attempt to commit a Hobbs Act violation.

  (Doc. 114 at 2-3).

          Count One of the indictment charged conspiracy to commit a Hobbs Act violation; it also

  references an attempt to commit a Hobbs Act violation. The Court notes that at the guilty plea


  6
   At the plea hearing the United States did not specify the crime of violence when reciting the elements as to Count
  Two.


                                                          10
Case 1:18-cr-00026-KD-N Document 126 Filed 06/17/21 Page 11 of 15                                     PageID #: 1156




  hearing as to Count One, the United States recited the elements of a completed Hobbs Act robbery

  (which was not charged). Counsel for Brown did not object to this recitation and the Court accepted

  the plea of guilty as to Count One and Two without recognizing or addressing the discrepancy.

  However, the law is clear that an indictment cannot be amended to “broaden the possible bases for

  conviction beyond what is contained in the indictment.” United States v. Ward, 486 F.3d 1212,

  1227 (11th Cir. 2007) (citations omitted). “Simply put, a defendant can be convicted only of a

  crime charged in the indictment.” United States v. Madden, 733 F.3d 1314, 1318 (11th Cir. 2013).

  It would be plain error for the Court to have allowed a constructive amendment to the indictment

  to change the charge in Count One, and the predicate crime in Count Two, to a completed Hobbs

  Act robbery. Id. at 1322-23.

           Apparently, the United States recognizes this and instead argues that Brown was convicted

  in Count One of an attempt to commit a Hobbs Act robbery, and that this is the predicate crime

  in Count Two. (Doc. 114 at 3). In support, the United States notes the reference to attempt in Count

  One and contends that Brown was convicted of attempt because no mention of conspiracy was

  made when reciting the elements of Count One, i.e. an agreement between two or more people.

  (Doc. 114 at 2-3, 5; Doc. 125 at 4). However, neither was there any mention of the elements of

  attempt, i.e. a substantial step. Furthermore, the judgment indicates a conviction for Hobbs Act

  robbery without specifying attempt or conspiracy.7 See generally (Doc. 63). And as to Count Two,

  the United States recited the basic elements to establish the Section 924(c) offense without stating

  the predicate crime of violence.




  7
    The confusion seems to arise from the fact that the crimes of conspiracy to commit a Hobbs Act violation, attempt
  to commit a Hobbs Act violation and a completed substantive Hobbs Act robbery all arise from the same statute, 18
  U.S.C. § 1951(a) and carry the same penalties. It is only now that one of those crimes is no longer a proper predicate
  to a Section 924(c) charge, that distinguishing between the offenses in the judgment is essential.


                                                           11
Case 1:18-cr-00026-KD-N Document 126 Filed 06/17/21 Page 12 of 15                                      PageID #: 1157




           The Court determines that Count One charged, and Brown was convicted of, conspiracy to

  commit a Hobbs Act robbery. First, a review of the sentencing transcript sheds some light as to

  what the Court believed to be the offense at issue. In relation to Count Two, the Court stated that

  Brown was guilty of the Section 924(c) charge (and the enhanced penalty for discharging the gun)

  under a Pinkerton theory of liability, a liability that attaches in a conspiracy context. (Sentencing

  Hearing Transcript at 4). And, while a conspiracy need not be charged for Pinkerton liability to

  apply to a Section 924(c) charge, see United States v. Zackery, 494 F.3d 644, 648 (8th Cir. 2007)

  (“As Pinkerton liability is an issue of whether the evidence was sufficient to convict the defendant

  of a substantive offense, whether the indictment charged a separate conspiracy offense is simply

  irrelevant.”),8 it is evident from the record that the Court believed the predicate offense to be

  conspiracy.

           Next, the wording of the indictment supports this conclusion. The indictment leads with

  the usual language that charges a conspiracy, stating Brown and Spinner:

           did willfully and knowingly, conspire, confederate and agree together, with
           each other, and with diverse other persons known and unknown to the Grand
           Jury, to unlawfully obstruct, delay and affect, and did attempt to obstruct, delay
           and affect, commerce and the movement of articles and commodities in such
           commerce, by robbery, in that the defendants, VALERIA BROWN and JOHN
           SPINNER did unlawfully take and obtain property consisting of approximately
           $12,585 currency from Walmart…by means of actual and threatened force,
           violence and fear of injury to the person(s) of said employees.

  (Doc. 1 at 1-2) (emphasis added). Granted, the indictment references attempt, but it more closely

  tracts the language commonly used to charge a conspiracy. See e.g., United States v. Groce, 2:15-



  8
    A defendant can also be found guilty of a Section 924(c) offense based on Pinkerton liability which is premised on
  the reasonably foreseeable actions of co-conspirators. United States v. Diaz, 248 F.3d 1065, 1099 (11th Cir. 2001);
  United States v. Bell, 137 F.3d 1274, 1274–75 (11th Cir. 1998). Lack of sufficient evidence to support a conviction
  for aiding and abetting a § 924(c) crime does not foreclose a conviction based on Pinkerton liability “on the basis that
  it was reasonably foreseeable…that a co-conspirator would have a gun.” United States v. Rodriguez, 591 Fed.Appx.
  897, 905 (11th Cir. 2015).



                                                            12
Case 1:18-cr-00026-KD-N Document 126 Filed 06/17/21 Page 13 of 15                      PageID #: 1158




  cr-00511-KKD-GMB (M.D. Ala. 2015) (Count One charging conspiracy to commit Hobbs Act

  robbery); United States v. Cannon, 1:15-cr-20923-UU (S.D. Fla. 2015) (same).

         Also, the facts support the conclusion that the predicate charge for the Section 924(c)

  offense was conspiracy to commit a Hobbs Act robbery. As set forth supra, the factual resume

  details the Walmart robbery; it then described Brown’s participation. On two occasions, the facts

  reference “the plan” to which Brown acquiesced and participated. (Doc. 37 at 17-18). The use of

  this language supports that Count One was a conspiracy to commit a Hobbs Act robbery. The

  Court notes that the facts would also support that Brown aided and abetted a completed Hobbs Act

  robbery. But, as stated previously, the indictment does not charge a completed Hobbs Act robbery.

         Moreover, although the United States contends that Brown pled guilty to attempt, this is a

  new and inconsistent position by the United States. In response to Spinner’s (Brown’s co-

  defendant) habeas petition, the United States specifically stated that Count One charged a

  conspiracy to commit a Hobbs Act violation. (Doc. 80 at 10-11). The United States argued that

  both the facts and the wording of the indictment supported this conclusion. Id. It should also be

  noted that Spinner’s and Brown’s plea hearing was held concurrently and that they pled to the

  same indictment.

         However, in Spinner’s case the United States also contends Davis is inapplicable. See e.g.,

  (Doc. 80 at 10-13). In response to Spinner’s Davis claim, the United States argued that the Section

  924(c) conviction was not affected by Davis because Spinner admitted facts which would support

  that he aided and abetted the Hobbs Act Robbery, a violent crime (although the Section 924(c) did

  not reference this as the predicate violent crime). (Id. at 12). The United States relied on language

  in In re Navarro, 931 F.3d 1298, 1302 (11th Cir. 2019) (“We have held that a conviction under §

  924(c) does not require that the defendant be convicted of, or even charged with, the predicate




                                                   13
Case 1:18-cr-00026-KD-N Document 126 Filed 06/17/21 Page 14 of 15                                 PageID #: 1159




  offense.”) and argued because the predicate crime need not be charged, the court can look to the

  admitted facts to determine whether there is support for an underlying predicate crime. (Id. at 12-

  13). The United States misconstrues Navarro. In Navarro the Court stated that the defendant need

  not be charged or convicted of the predicate crime that supports the Section 924(c) conviction. In

  re Navarro, 931 F.3d at 1302. This statement was in relation to the fact that Navarro did not plead

  guilty to the drug transactions that were, along with conspiracy to commit a Hobbs Act violation,

  identified as the predicate crimes to the Section 924(c) charge.9 Navarro does not support the

  contention that a predicate crime different than the one identified in the indictment may be used to

  sustain a Section 924(c) conviction. Nor can the Section 924(c) charge be supported solely on

  Defendant’s admission of facts that would support a crime of violence. See Langston v. United

  States, No. 15-20544-CR, 2020 WL 5536592, at *2 (S.D. Fla. Aug. 26, 2020), report and

  recommendation adopted, No. 15-CR-20544-KMW-2, 2020 WL 5535350 (S.D. Fla. Sept. 15,

  2020) (rejecting the government’s argument that the Court could rely on the “uncontested facts in

  the factual proffer and PSI [to] demonstrate that [movant] committed substantive Hobbs Act

  robbery, and [thus] establish [his] guilt as to [the] § 924(c) charge.”) (citing Brown v. U.S., 942

  F.3d 1069 (11th Cir. 2019).

          The Court concludes Brown was convicted of conspiracy to commit Hobbs Act robbery

  in Count One of the indictment. Accordingly her Section 924(c) conviction (Count Two), which

  was premised on the crime described in Count One, is invalid and must be vacated.


  VIII. Conclusion


  9
    “[T]he indictment specified Navarro’s § 924(c) charge was predicated on both conspiracy to commit Hobbs Act
  robbery, as charged in Count One, and drug-trafficking crimes, as charged in Counts Two and Three.” In re Navarro,
  931 F.3d 1298, 1299 (11th Cir. 2019)




                                                         14
Case 1:18-cr-00026-KD-N Document 126 Filed 06/17/21 Page 15 of 15                                       PageID #: 1160




           For the reasons stated herein, Defendant’s Motion to Vacate pursuant to 28 U.S.C. § 2255

  (Doc. 69) is DENIED in part and GRANTED in part. Brown’s conviction of Count Two is

  vacated. A resentencing hearing is set for July 7, 2021 at 10:00 a.m. in Courtroom 4B of the

  United States Courthouse 155 Saint Joseph St., Mobile, Alabama.10 Brown is ordered to file a

  sentencing memorandum by June 28, 2021. Any response should be filed by July 6, 2021.

           DONE and ORDERED this the 17th day of June 2021.

                                                         s/ Kristi K. DuBose
                                                         KRISTI K. DuBOSE
                                                         CHIEF UNITED STATES DISTRICT JUDGE




  10
    See United States v. Watkins 147 F.3d 1294, 1297 (11th Cir. 1998) (“In this case, the district court viewed Watkins's
  sentence as a “package” and took into account “the nature of the crime, certain characteristics of the criminal, and the
  interdependence of the individual counts.” United States v. Binford, 108 F.3d 723, 728 (7th Cir.1997). The district
  court had jurisdiction to resentence Watkins on all counts when Count III was vacated because the sentencing package
  became “unbundled,” and the district court had to recalculate and reconsider Watkins's sentence for it to comport with
  the district court's original intentions at sentencing. Id. at 728–29. In rare cases such as this one, where the district
  court is sentencing outside the guidelines range, it is particularly important that the district court have discretion to
  reevaluate the entire sentencing package.”)




                                                            15
